DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2022 has been entered.
 
Application Status
This action is written in response to applicant’s correspondence received March 3, 2022.  Claims 1, 2, 4-7, 9-13, 15-18, and 23-27 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Withdrawn Double Patenting
The nonstatutory double-patented rejection of claims 1, 2, 4-7, 9-13, 15-18 in view of Application No. 17/202,890 has been withdrawn because 17/202,890 has been abandoned.

Claim Objections
Claim 24 is objected to because of the following informalities:
Claim 24 recites “digestion the exonuclease”, which is grammatically incorrect.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “wherein the detecting step shows the presence of the structural alteration in a subject”. Claim 25 depends from claim 1 which refers to “A method for detecting nucleic acid in a sample” wherein the “sample” is not particularly limited. It is not clear how this recitation of “the presence of the structural alteration in a subject” relates to the other elements of the claim, including the “sample”. In the context of a claim for detecting of “a nucleic acid in a sample”, it is not clear what it means to refer to a detecting step that “shows the presence of a structural alteration in a subject”. It is not clear whether claim 25 is attempting to further limit the sample by specifying the origin of the sample, or something else.
Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 24 recites “wherein the proteins protect the breakpoint from digestion the exonuclease”. However, claim 24 depends from claim 23 which recites “wherein the guide RNAs target the proteins to positions on the nucleic acid segment that flank a breakpoint of a structural alteration”. Claim 23 depends from claim 1 which further recites “wherein the proteins bound to the ends of the segment protect the length of the segment between the proteins from digestion by the exonuclease”. Accordingly, claim 23 already requires that the proteins that flank the breakpoint which is in the length of the segment between the proteins from digestion by the exonuclease. Therefore, claim 24 fails to further limit the subject matter of the claim from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 9-13, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Berka (US 2006/0292611) in view of Besir (US 2005/0202480), Doudna (US 2016/0319262), and Peter (US 2014/0356867).
Berka teaches a method for detecting nucleic acid in a sample by sequencing ([0062]). Berka teaches protecting a nucleic acid segment of interest in a sample by ligating hairpin adaptors to the ends of target nucleic acid fragment of interest to produce a fragment with a hairpin adaptor at both ends ([0104]-[0106]). While the hairpins are ligated to the ends of the nucleic acid segment, Berka teaches digesting unligated (i.e. unprotected) DNA fragments with an exonuclease ([0110]). Berka explains that nucleic acid segment is protected from exonuclease digestion because the hairpin adaptors do not have an exposed 5’ or 3’ end ([0110]) thereby indicating that the hairpins protect the length of the segment between the hairpins from digestion by the exonuclease. Berka further teaches positively enriching the sample for the nucleic acid by known techniques such as gel electrophoresis ([0110]) or biotin-mediated affinity purification using avidin coated beads ([0111] and [0152]). Following enrichment, Berka teaches detecting the nucleic acid fragments by standard techniques such as sequencing ([0132]).
Berka teaches using hairpins ligated to the ends of the nucleic acid fragment to protect the nucleic acid fragment from exonuclease digestion, as discussed above, and therefore does not teach that the nucleic acid fragment was protected from exonuclease digestion by a DNA-binding protein bound to each end.
However, Besir teaches a method of using DNA-binding proteins bound to each end of a nucleic acid fragment to protect the nucleic acid fragment from exonuclease digestion. In particular, Besir teaches a “method to produce a double-stranded linear polynucleotide stabilized against exonucleolytic attack” (i.e. protecting a nucleic acid of interest in a sample from exonuclease) (see [0016]). Besir teaches wherein the double-stranded linear polynucleotide comprises a first operator at the 3’-end of a polynucleotide and a second operator at the 5’ end of the polynucleotide ([0016]). Besir teaches contacting the double-stranded linear polynucleotide with a first and second agent such as a DNA-binding protein or DNA-binding protein complex that are capable of binding to the operators at the 3’ and 5’ ends ([0016]). Besir teaches that this produces a double-stranded linear polynucleotide that is “stabilized” (i.e. protected) against exonucleolytic attack ([0016]).
Besir does not teach wherein the DNA-binding proteins each comprise a Cas endonuclease complexed with a guide RNA.
However, Doudna similarly teaches a method for the protection of a double-stranded target nucleic acid by Cas9 (i.e. a DNA binding protein) complexed with a targeting crRNA (i.e. guide RNA) from exonucleolytic attack (see [0038]). Doudna teaches that Exonuclease III footprinting experiments show that Cas9 protects a 26 bp segment of a target DNA ([0175] and FIG. 29).
Furthermore, Peter teaches using Cas9 to enrich target genomic DNA fragments by using Cas9 and guide RNA complementary to a site in the DNA and isolating the complex ([0049]). Peter specifically teaches wherein the ends of a target region in the genome is targeted by cleavage-deficient Cas9 proteins, wherein wild-type Cas9 proteins cleave the target segment from adjacent regions, and the cleavage deficient Cas9 proteins are used to bind to one or more regions within the target segment, enabling efficient capture of the target segment ([0049]).
It would have been obvious to one of ordinary skill in the art to have protected the target nucleic acid of interest of Berka by binding to a DNA-binding protein complex at each end instead of ligation to a hairpin adaptor because it would have merely amounted to a simple substitution of one known means for protecting a target nucleic acid of interest from exonuclease digestion for another according to known methods to yield predictable results. Each of Berka and Besir teach similar methods of protecting the ends of target nucleic acids from exonuclease digestion. Accordingly, one of ordinary skill in the art could have made this substitution, and it would have been entirely predictable that the ends of the target DNA molecule would have been protected from exonuclease digestion by the binding of a DNA-binding protein complex. 
It further would have been obvious to have used the Cas9-guide RNA as the DNA binding protein complex because it would have merely amounted to a simple substitution of one known DNA-binding protein complex for another to yield predictable results. Each of Besir and Doudna describe the use of DNA-binding protein complexes which protect the target nucleic acid to which they are bound from exonuclease digestion. Since Doudna teaches that Cas9-guide RNA complex was capable of protecting the target DNA substrate from Exonuclease III digestion, it would have been predictable that Cas9 would have been useful for the protection of the target nucleic acid of interest from exonuclease digestion in the method of Berka. Furthermore, one of ordinary skill in the art would have been motivated to have turned to the Cas9-guide RNA complex to enrich for the target DNA fragments of Berka because the prior art was already using multiple Cas9-guide RNA complexes to enrich for target DNA fragments as illustrated by Peter.

Regarding claim 2, Berka’s teachings in which the ends of the nucleic acid were protected by the hairpin adaptor is discussed above. In addition, Besir’s teachings in which the ends of the nucleic acid are protected by a DNA-binding protein are discussed above. Furthermore, the obviousness of using Cas9-guide RNA complex to protect the ends of the nucleic acid is discussed above as applied to claim 1.

Regarding claim 4, Berka does not teach wherein the positively enriching step comprises connecting the nucleic acid protected by the Cas endonuclease to a particle or column and removing other components of the sample. 
Regarding claim 5, Berka does not teach wherein the particle comprises an agent that binds to at least one of the proteins.
However, Peter teaches that after the Cas9-gRNA complex has bound to the fragment, the isolating step of the method can be done in any convenient way such as wherein the Cas9 protein is a fusion protein that is conjugated to an affinity tag such as a biotin moiety such that the isolating is done by binding the affinity tag to an affinity support such as a bead ([0054]), and therefore teaches wherein a particle binds to Cas9. Peter describes beads that contain streptavidin ([0055]). Peter further teaches that DNA fragments that are not bound by the Cas9-gRNA complex do not bind the support and are not retained on the solid support ([0056]). Therefore, Peter teaches wherein the enriching step comprises contacting the protected target nucleic acid to a particle and removing other components of the sample.
It would have been obvious to one of ordinary skill in the art to have applied purified the Cas9-gRNA complexes by affinity purification using streptavidin coated beads to bind to Cas9 proteins comprising biotin because it would have merely amounted to a simple combination of a known purification step to Berka’s method for enriching for target nucleic acids. One of ordinary skill in the art would have been motivated to have done so for the advantage of removing the non-targeted DNA fragments. It would have been entirely predictable based on the teachings of Peter that DNA fragments bound by the Cas9 protein, but not unbound DNA fragments, would have been purified by this affinity purification method.

Regarding claim 7, Berka teaches wherein the protected DNA fragment is applied to a size fractionation column (i.e. size exclusion column) ([0110]).

Regarding claim 9, Berka teaches enriching the sample for the nucleic acid by gel electrophoresis ([0110]).

Regarding claim 10, Doudna teaches wherein the Cas9 is catalytically (i.e. enzymatically) inactive ([0038]).

Regarding claim 11, Berka teaches wherein an unligated DNA fragment (i.e. unprotected) is susceptible to exonuclease digestion ([0110]) and therefore teaches wherein the digesting step comprises exposing the unprotected nucleic acid to one or more exonucleases as discussed above as applied to claim 1.
Berka does not teach wherein the one or more exonucleases is ExoIII or ExoVII.
However, Besir teaches that ExoIII was known to have 3’-5’ exonuclease activity on dsDNA (see table 1).
In addition, Doudna specifically exemplifies using Exonuclease III to digest unprotected nucleic acid molecules not bound by Cas9-guide RNA (see Figure 29).
It would have been obvious to one of ordinary skill in the art to have exposed the unprotected nucleic acid to Exonuclease III because it would have merely amounted to a simple substitution of one known exonuclease for another to yield predictable results. One would have been motivated to have used Exonuclease III in view of its known exonuclease activity on double-stranded DNA and known to be blocked by Cas9-guide RNA. Accordingly, it would have been predictable to one of ordinary skill in the art that Exonuclease III would have preferentially digested nucleic acids not protected by Cas9-guide RNA binding for the specific enrichment of the target nucleic acids in the method of Berka.

Regarding claim 12, Berka teaches wherein the detecting step includes sequencing ([0062]).

Regarding claim 13, Berka does not teach wherein detecting the nucleic acid includes identifying a mutation in the nucleic acid. However, Berka does teach that sequencing the DNA of a known genome allows researchers to gather data on genomic polymorphisms and to correlate genotype with disease ([0065]).
In addition, the teachings of Peter are discussed above. Peter further teaches that it is useful to enrich for DNA sequences to uncover mutations causing aberrant splicing or regulation ([0098]).
It would have been obvious to one of ordinary skill in the art to have modified the method of Berka by applying the method to a nucleic acid having a mutation and identifying the mutation in the sample for the advantage of identifying a mutation that causes aberrant splicing or regulation as discussed by Peter.

Regarding claim 23, Berka does not teach that the guide RNAs target the proteins to positions on the nucleic acid segment that flank a breakpoint of a structural alteration.
However, Peter teaches that genomic regions comprising translocation (i.e. structural alteration) breakpoints are among those that are isolated from other regions of the genome ([0094]). Peter teaches that the term “genomic region” refers to a region of a genome of a human ([0020]) and wherein the double-stranded DNA used in the method may be derived from a human ([0050]).
It would have been obvious to one of ordinary skill in the art to have applied the method of the combined references to isolate a nucleic acid fragment comprising a translocation breakpoint for the advantage of detecting the presence of the genomic abnormality of the translocation in a human. One would have been motivated to have enriched and detected for such a nucleic acid comprising a translocation breakpoint from a human subject because Peter teaches that such nucleic acids are desirably isolated from other regions of the genome. In addition, one would have been motivated to have done so the advantage of diagnosing the presence of this genomic abnormality.

Regarding claim 24, the obviousness of using Cas9 endonuclease proteins to bind and protect the ends of the target nucleic acid of interest is discussed above as applied to claim 1.

Regarding claim 25, Berka teaches detecting the nucleic acid segment by sequencing, as discussed above as applied to claim 1. In addition, Swarup teaches the detection of genomic rearrangements from circulating tumor DNA in plasma, as discussed above. Accordingly, the prior art sufficiently address the embodiment in which the detection shows the presence of the structural alteration in a subject.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Berka (US 2006/0292611) in view of Besir (US 2005/0202480), Doudna (US 2016/0319262), and Peter (US 2014/0356867), as applied to claim 5 above, and further in view of Invitrogen (Dynabeads M-270 Streptavidin production manual, 2 pages, published in 2007).
The teachings of Berka, Besir, and Doudna are discussed above.
Regarding claim 6, Berka teaches the use of Dynal Dynabeads M270 streptavidin magnetic beads which are used to bind to biotin molecules for the enrichment of the target nucleic acid molecules ([0262]).
However, Berka does not explicitly teach wherein the enriching step comprises applying a magnetic field to separate the particle-bound protected segment from the other components.
However, Invitrogen provides instructions to wash Dynabeads M270 by applying a tube comprising the beads on a magnet and removing the supernatant by aspiration with a pipette (see 2.1.2 Washing Procedure).
It would have been obvious to one of ordinary skill in the art to have used magnetic particles including the use of a magnetic field to separate the target nucleic acid bound to the Cas9 from the other nucleic acids in the sample. One of ordinary skill in the art would have been motivated to have done so because this would have been a convenient means for performing affinity purification of the Cas9 protein and target nucleic acid.

Claims 15-18 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Berka (US 2006/0292611) in view of Besir (US 2005/0202480), Doudna (US 2016/0319262), and Peter (US 2014/0356867), as applied to claim 1 above, and further in view of Swarup (Swarup et al. (2007) FEBS Letters, 581:795-799).
The teachings of Berka, Besir, Doudna, and Peter are discussed above.
Regarding claims 15-18, Berka, Besir, Doudna, and Peter do not teach wherein the sample comprises blood or plasma, and the nucleic acid comprises DNA from a tumor, wherein the nucleic acid sample comprises a liquid biopsy, wherein the nucleic acid comprises circulating tumor DNA, or wherein the sample comprises maternal plasma and wherein the nucleic acid comprises fetal DNA. Regarding claims 23-27, Berka, Besir, Doudna, and Peter do not specifically teach that the guide RNAs target the proteins to positions on the nucleic acid segment that flank a breakpoint of a structural alteration.
However, Swarup teaches that circulating nucleic acids (CNA) are present in small amounts in the plasma of healthy individual but increased levels of plasma CNA have been reported in a number of clinical disorders including cancer and pregnancy-associated complications (abstract). Swarup teaches that CNA has received special attention because of its potential application as a non-invasive, rapid and sensitive tool for molecular diagnosis and monitoring of acute pathologies and the prenatal diagnosis of fetal genetic diseases (abstract). Regarding claims 15-18, Swarup teaches the detection of mutations in circulating tumor DNA (see page 795, column 2) from plasma (i.e. a liquid biopsy) or circulating fetal DNA from maternal plasma (page 796, column 1, paragraph 4). Regarding claims 23-27, Swarup teaches the detection of genomic rearrangements (i.e. a nucleic acid segment comprising a breakpoint of a structural alteration) in plasma (page 795, column 2). Regarding claim 27, Swarup teaches the detection of rearrangements in Ig heavy chain DNA sequences of non-Hodkin’s lymphoma patients (i.e. circulate tumor DNA).
It would have been obvious to one of ordinary skill in the art to have applied the method of Berka for the detection of a target nucleic acid such as circulating tumor DNA comprising a genomic rearrangement from a plasma sample or fetal DNA from a maternal plasma sample because it would have merely amounted to a simple substitution of one known sample comprising target nucleic acids of interest for another to yield predictable results. One of ordinary skill in the art would have been motivated to have done so for the advantage of detection of mutation and diagnosis of disease in these non-invasive samples. One of ordinary skill in the art would have considered a method of protecting a target nucleic acid of interest by binding a DNA binding protein such as Cas9 to the end of the target nucleic acid of interest to have been useful in the enrichment and detection of such circulating target nucleic acids of interest as described by Swarup.

Regarding claim 24, the obviousness of using Cas9 endonuclease proteins to bind and protect the ends of the target nucleic acid of interest is discussed above as applied to claim 1.

Regarding claim 25, Berka teaches detecting the nucleic acid segment by sequencing, as discussed above as applied to claim 1. In addition, Swarup teaches the detection of genomic rearrangements from circulating tumor DNA in plasma, as discussed above. Accordingly, the prior art sufficiently address the embodiment in which the detection shows the presence of the structural alteration in a subject.

Regarding claim 26, Swarup further teaches that loss of heterozygosity and microsatellite instabilities are additional examples of a genomic rearrangements detectable in circulating tumor DNA in plasma from small cell lung carcinoma patients and in serum of head and neck carcinoma patients (page 795, column 2, paragraph 4). 
It would have been obvious to one of ordinary skill in the art to have applied the method above to detect genomic rearrangements that indicate a loss of heterozygosity for the same reasons as discussed above as applied to claim 23. Circulating tumor nucleic acids comprising genomic rearrangements that indicate a loss of heterozygosity were known to be detectable in plasma or serum from patients with tumors in view of Swarup. Accordingly, one of ordinary skill in the art would have had a reasonable expectation of success in detecting such nucleic acid fragments using the enrichment method of the combined references as discussed above.

Regarding claim 27, the embodiment in which the nucleic acid segment is from circulate tumor DNA in the subject’s blood or plasma is discussed above.

Response to Arguments
	Applicants argue that the prior art fails to teach or suggests that Cas endonuclease may be used as a programmable binding protein that blocks the ends of a segment, disallowing exonuclease to get started and ablate away along the length of the segment and that short guide RNAs can succeed in recruiting Cas proteins to both ends of a segment, allowing that segment to be protected and preserved while uninteresting junk DNA is ablated away (see remarks on pages 6 and 7).
	These arguments have been fully considered but are not persuasive because they do not specifically address the merits of the rejection, which is based upon the teachings of a combination of references. 
	Applicants argument that Berka only reports preparation of capture fragments for paired-end sequencing where those fragments are circularized (see remarks on page 7, paragraph 2).
	This argument is not persuasive because it is not an accurate characterization of Berka who additionally teaches the protection of both ends of a target nucleic acid fragment of interesting using hairpin adaptors from exonuclease digestion ([0104]-[0110]), as relied upon in the rejection.
	Applicants argue that Besir shows nothing that could be put into a sample to isolate a target from within that sample, with any reasonable expectation of success (see remarks on page 7, paragraph 2). Applicants further argue that Doudna does not describe that “footprinting” experiments were performed in any kind of mixed sample (see remarks on page 7, paragraph 2). Applicants further argue that Peter only reports methods using Cas9 endonucelases to capture fragmented DNA and collect it by an antibody against Cas9 or affinity-tagged Cas9 (see remarks on page 7, paragraph 2).
	These arguments have been fully considered but are not persuasive because they constitute a piecemeal analysis of the rejection. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicants argue that none of Berka, Besir, and Doudna show anything that was put into biological samples and those references do not teach or suggest that their methods could be used to capture target from mixed biological samples (see remarks on page 7, last paragraph).
	These arguments have been fully considered but are not persuasive because Berka teaches that the starting material can be any nucleic acid from any source including from the genome of an organism ([0065]). In addition, these arguments are not persuasive because they appear to be directed to limitations that are not being claimed. Claim 1 simply refers to “A method for detecting nucleic acid in a sample” and therefore fails to specify that the sample is a “mixed biological sample” as suggested by Applicant’s remarks. Still further, Applicant’s argument is not persuasive because it does not take into consideration the teachings of Peter, which describes the multiplex binding of Cas9-guide RNA complexes in a complex sample (see Fig. 1 and [0007]).
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-7, 9-13, 15-18, and 23-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8, and 13-23 of copending Application No. 16/159,116 in view of Berka (US 2006/0292611), Besir (US 2005/0202480), Doudna (US 2016/0319262), Peter (US 2014/0356867), Invitrogen (Dynabeads M-270 Streptavidin production manual, 2 pages, published in 2007), and Swarup (Swarup et al. (2007) FEBS Letters, 581:795-799).
The copending claims teach a method for using one or more Cas endonuclease-guide RNAs to bind a target nucleic acid in a sequence specific manner (see claim 1), wherein an exonuclease digests unbound nucleic acid (see claim 4), further detecting the target nucleic acid (see claim 1). See the additional teachings of the copending claims for additional limitations of the instant claims. For example, copending claim 21 recites digesting non-targeted nucleic acid with exonuclease while the Cas endonuclease binds to and protects the nucleic acids.
To the extent that the copending claims do not teach a Cas endonucleases bound to each end of the target nucleic acid molecule, the teachings of Berka and Besir regarding the protection of each end of a target DNA molecule are discussed above. In addition, the teachings of Peter regarding the use of a pair of Cas9-guide RNA complexes that bind to each end of a target nucleic acid sequence for enrichment are discussed above.
It would have been obvious to one of ordinary skill in the art to have protected the ends of a target nucleic acid molecule by using a pair of such Cas9-guide RNA complexes for the advantage of obtaining a long segment of DNA that is protected at each end from exonuclease digestion as illustrated by each of Berka and Besir.
However, to the extent that there is a limitation that is not otherwise provided for by the copending claims, the teachings of Berka, Besir, Doudna, Peter, Invitrogen, and Swarup are discussed above. Given the substantial overlapping subject matter between the copending claims and the instant claims, and further the teachings of the cited references, it would have been obvious to one of ordinary skill in the art to have modified the subject matter of the copending claims in the same way and for the same reasons as it would have been obvious to have modified the subject matter of Berka in view of the cited references as discussed above.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 4-7, 9-13, 15-18, and 23-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/987,601 in view of Berka (US 2006/0292611), Besir (US 2005/0202480), Doudna (US 2016/0319262), Peter (US 2014/0356867), Invitrogen (Dynabeads M-270 Streptavidin production manual, 2 pages, published in 2007), and Swarup (Swarup et al. (2007) FEBS Letters, 581:795-799).
The copending claims teach a method for detecting a nucleic acid by protecting a target nucleic acid in a sample using at least two Cas endonuclease complexes, adding an exonuclease to the sample to digest unprotected nucleic acids in the sample, and detecting the target nucleic acid. Copending claim 2 teaches that the Cas endonuclease complex comprises a Cas endonuclease and guide RNA.
To the extent that the copending claims do not teach positively enriching the sample for the nucleic acid segment, the teachings of Peter regarding the positive enrichment of Cas endonucleases bound to a target nucleic acid of interest is discussed above.
It would have been obvious to one of ordinary skill in the art to have positively enriched for the nucleic acid of interest for the advantage of purifying the nucleic acid of interest away from non-target nucleic acids.
For additional teaches of the current claims, see the teachings of the copending claims. However, to the extent that there is a limitation that is not otherwise provided for by the copending claims, the teachings of Berka, Besir, Doudna, Peter, Invitrogen, and Swarup are discussed above. Given the substantial overlapping subject matter between the copending claims and the instant claims, and further the teachings of the cited references, it would have been obvious to one of ordinary skill in the art to have modified the subject matter of the copending claims in the same way and for the same reasons as it would have been obvious to have modified the subject matter of Berka in view of the cited references as discussed above.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 4-7, 9-13, 15-18, and 23-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/102,855 in view of Berka (US 2006/0292611), Besir (US 2005/0202480), Doudna (US 2016/0319262), Peter (US 2014/0356867), Invitrogen (Dynabeads M-270 Streptavidin production manual, 2 pages, published in 2007), and Swarup (Swarup et al. (2007) FEBS Letters, 581:795-799).
The copending claims teach a method for detecting a mutation comprising introducing a Cas endonuclease complex to a nucleic acid sample, wherein guide RNA in the Cas endonuclease complex binds to a location of a suspected mutation, degrading unbound nucleic acid in the sample, and detecting presence of the mutation by detecting bound Cas endonuclease complex (see copending claim 1). Copending claim 8 teaches that degrading unbound nucleic acid comprises introducing an exonuclease to the sample.
To the extent that the copending claims do not teach the binding of both ends of a nucleic acid segment with a Cas endonuclease, the teachings of Berka and Besir regarding the protection of each end of a target nucleic acid of interest from exonuclease digestion by using either hairpin adaptors or DNA-binding proteins, respectively, are discussed above.
To the extent that the copending claims do not teach positively enriching the sample for the nucleic acid segment, the teachings of Peter regarding the positive enrichment of Cas endonucleases bound to a target nucleic acid of interest is discussed above.
It would have been obvious to one of ordinary skill in the art to have provided two Cas9 endonucleases to bind to each end of a nucleic acid segment to protect the length of the segment because it would have provided additional nucleotide sequence information beyond the single mutation identity.
It further would have been obvious to one of ordinary skill in the art to have positively enriched for the nucleic acid of interest for the advantage of purifying the nucleic acid of interest away from non-target nucleic acids.
For additional teaches of the current claims, see the teachings of the copending claims. However, to the extent that there is a limitation that is not otherwise provided for by the copending claims, the teachings of Berka, Besir, Doudna, Peter, Invitrogen, and Swarup are discussed above. Given the substantial overlapping subject matter between the copending claims and the instant claims, and further the teachings of the cited references, it would have been obvious to one of ordinary skill in the art to have modified the subject matter of the copending claims in the same way and for the same reasons as it would have been obvious to have modified the subject matter of Berka in view of the cited references as discussed above.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Regarding the provisional non-statutory double patenting rejection of the current claims in view of 16/159,116, Applicants argue that claims 1-17 of the ‘116 application do no mention digestion with an exonuclease and so do not include the elements necessary for the skilled artisan to find the present claims obvious over those claims (see remarks on page 5).
This argument has been fully considered but is not persuasive because it does not take into consideration the totality of the rejection, which is based upon a combination of references. For example, it does not consider that one of ordinary skill in the art in further view of Berka and Besir would have been motivated to have digested the unbound nucleic acids with an exonuclease for the advantage of enriching the target nucleic acid of interest. Applicant’s argument is further not persuasive because at least copending claim 21 recites digesting non-targeted nucleic acid with exonuclease while the Cas endonuclease binds to and protects the nucleic acids.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
July 1, 2022